                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

MAXINE-JOHNISE D’AQUISTO,

                              Plaintiff,
       v.                                                          Case No. 20-C-1035

SCOTT ANDERSON, et al.,

                              Defendants.


                                   DECISION AND ORDER


       Plaintiff Maxine-Johnise D’Acquisto is representing herself and proceeding on Fourth

Amendment claims based on allegations that officers stopped her without reasonable suspicion,

searched her and her car without probable cause, and searched her in an improper and humiliating

manner. Dkt. No. 4. On March 18, 2021, Defendants Scott Anderson and Jeremy McCarty filed

a motion for summary judgment. Dkt. No. 21. The next day, Defendant Brandon Mantych also

moved for summary judgment. Dkt. No. 28. The Court informed D’Acquisto of her obligation to

respond to the motions within thirty days of service of the motions and reminded her that under

Civil Local Rule 7(d) failure to respond to the motions or to ask for additional time to respond

would be sufficient cause for the Court to grant the motions as a sanction for noncompliance. Dkt.

Nos. 27, 35. On April 21, 2021, at D’Acquisto’s request, the Court extended her deadline to

respond to May 19, 2021. The revised deadline has passed, and D’Acquisto did not oppose

Defendants’ motions.

       The Court has reviewed Defendants’ motions, briefs in support, and the undisputed facts,

see Fed. R. Civ. P. 56(e)(2), and concludes that Defendants are entitled to summary judgment. See

Fed. R. Civ. P. 56(e)(3). Based on the proposed findings of fact submitted by Defendants and

deemed true by the Court as a result of D’Acquisto’s failure to respond, the Court finds that the

traffic stop was supported by reasonable suspicion, the searches of D’Acquisto and her car were
supported by probable cause, and D’Acquisto was searched in a constitutionally appropriate

manner. More specifically, the undisputed evidence indicates that D’Acquisto was stopped for

erratic driving and her car was searched after a drug detection dog alerted for the presence of drugs

and she admitted having a gun in her glove compartment. The evidence further shows she was

properly searched. As a result, Defendants are entitled to judgment as a matter of law and their

motions must be granted. Additionally, pursuant to Civil Local Rule 7(d), the Court finds that

D’Acquisto’s failure to respond to the motion is sufficient cause for the Court to grant the motion

as a sanction for her noncompliance with the local rules and the Court’s order.

        IT IS THEREFORE ORDERED that Defendants’ motions for summary judgment (Dkt.

Nos. 21, 28) are GRANTED and this case is DISMISSED. The Clerk is directed to enter

judgment accordingly.

        Dated at Green Bay, Wisconsin this 28th day of May, 2021.

                                                              s/ William C. Griesbach
                                                              William C. Griesbach
                                                              United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court of
 Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry of
 judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
 Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee regardless
 of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he must file a motion
 for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1). Plaintiff may be
 assessed another “strike” by the Court of Appeals if his appeal is found to be non-meritorious. See 28 U.S.C.
 §1915(g). If Plaintiff accumulates three strikes, he will not be able to file an action in federal court (except
 as a petition for habeas corpus relief) without prepaying the filing fee unless he demonstrates that he is in
 imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal Rule
 of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure 60(b). Any
 motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of judgment.
 Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally
 no more than one year after the entry of judgment. The Court cannot extend these deadlines. See Fed. R.
 Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.

                                                         2
